Exhibit 10.55


KILROY REALTYCORPORATION
2007 DEFERRED COMPENSATION PLAN


As Amended and Restated
Effective January 1, 2017






--------------------------------------------------------------------------------





KILROY REALTY CORPORATION
2007 DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2017




WHEREAS, Kilroy Realty Corporation (the “Company”) established the Kilroy Realty
Corporation 2007 Deferred Compensation Plan, effective as of June 29, 2007 (the
“Plan”), in order to provide supplemental retirement income benefits for a
select group of highly compensated management employees, directors and partners
through (i) deferrals of Salary, Bonuses, Director Fees, Base Guaranteed
Payments, and other types of Compensation that the Committee has approved for
deferral to the Plan, (ii) Company Mandatory Contributions, and (iii) Company
Discretionary Contributions; and


WHEREAS, the Company desires to amend and restate the Plan, generally effective
January 1, 2017 (the “Effective Date”), to make certain changes to Plan design
as more fully described herein.


NOW, THEREFORE, the Company hereby amends and restates the Plan, the terms of
which are hereinafter set forth, generally as of the Effective Date; provided,
however, that changes to the Plan providing for allocations to In-Service and/or
Retirement/Termination Accounts, as described in Section 3.1, shall be effective
solely with respect to Compensation deferred pursuant to elections that first
take effect on or after January 1, 2017 and with respect to all Company
Mandatory Contributions and other contributions credited for years commencing on
or after January 1, 2017.


ARTICLE I
TITLE AND DEFINITIONS


1.1.
Title. The name of this plan is the “Kilroy Realty Corporation 2007 Deferred
Compensation Plan.” The Plan was established effective as of June 29, 2007, and
is hereby amended and restated generally as of the Effective Date.



1.2.
Definitions. Whenever the following capitalized words are used in this Plan,
they shall have the meanings specified below.



a)
“Account” shall have the meaning provided in Section 4.1 hereof.



b)
“Account Value” shall have the meaning provided in Section 4.3 hereof.



c)
“Base Guaranteed Payments” means the portion of the guaranteed payments made to
a Participant who is a Partner that corresponds to the Salary paid to an
Employee Participant. The Company shall have full discretion to determine what
portion of a Participant’s guaranteed payments represent Base Guaranteed
Payments, and the Company’s determination shall be final and binding.



d)
“Beneficiary” means the person or persons, including a trustee, personal
representative or other fiduciary, last designated in writing by a Participant
in accordance with procedures established by the Committee to receive the
benefits specified hereunder in the event of the Participant’s death. No
beneficiary designation shall become effective until it is filed with the
Committee. If there is no Beneficiary designation in effect for a Participant,
or if there is no surviving designated Beneficiary, then the benefits specified
hereunder shall be distributed in accordance with the applicable laws of descent
and distribution.



e)
“Board” means the Board of Directors of the Company.



f)
“Bonus” means any cash incentive which is awarded by the Company in its
discretion to a Participant as remuneration and is classified by the Company as
a Bonus.



g)
“Change of Control” means and includes each of the following, except that no
transaction or series of transactions shall constitute a Change of Control for
purposes of this Plan unless such transaction(s) constitute a “change in control
event” within the meaning of Section 409A:







2



--------------------------------------------------------------------------------




(i)
A transaction or series of transactions (other than an offering of the Company’s
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, the
Partnership, any of their respective Subsidiaries, an employee benefit plan
maintained by the Company, the Partnership or any of their respective
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or



(ii)
During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 1.2(f)(i) hereof or
Section 1.2(f)(iii) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof;



(iii)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:



(A)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the entity that, as a result of the
transaction, controls, directly or indirectly, the Company or owns, directly or
indirectly, all or substantially all of the Company’s assets or otherwise
succeeds to the business of the Company (the Company or such entity, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and



(B)
After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this Section
1.2(e)(iii)(B) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.



h)
“Claimant” shall have the meaning set forth in Section 7.6(a) hereof.



i)
“Code” means the Internal Revenue Code of 1986, as amended.



j)
“Committee” shall have the meaning set forth in Section 7.1 hereof.



k)
“Company” means Kilroy Realty Corporation, a Maryland Corporation, and its
successors or assigns.



l)
“Company Account Plan” means any “account balance” nonqualified deferred
compensation plan (within the meaning of Section 409A) maintained by the Company
or any entity constituting a single employer with the Company within the meaning
of Code Section 414(b) or (c).



m)
“Company Mandatory Contribution” shall have the meaning set forth in Section
3.2(a) hereof.



n)
“Compensation” shall include each of Salary, Director Fees, Bonus, Base
Guaranteed Payments, and other items approved by the Committee as deferrable to
the Plan.



o)
“Director” means any member of the Board.



3



--------------------------------------------------------------------------------






p)
“Director Fee” means cash compensation paid to any Director in respect of
services provided to the Company by the Director in his or her capacity as such,
but excluding any Bonus paid to such Director.



q)
“Discretionary Contribution” shall have the meaning provided in Section 3.2(b)
hereof.



r)
“Disability” means a “disability” within the meaning of Section 409A.



s)
“Effective Date” of this amended and restated Plan shall have the meaning
provided in the recitals. The original effective date of the Plan was June 29,
2007.



t)
“Election” means any Initial Deferral Election or any Subsequent Plan-Year
Deferral Election.



u)
“Election Form” shall have the meaning provided in Section 3.1(d) below.



v)
“Eligible Service Provider” means each Employee, Director or Partner who (i)
provides services to the Company, the Partnership or any Subsidiary, or serves
on the Company’s Board, as applicable, and (ii) to the extent an Employee is a
member of a select group of management or highly compensated employees of the
Company within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
and any regulations promulgated thereunder.



w)
“Employee” means each officer or other employee of the Company, the Partnership
or any Subsidiary who serves any such entity at the Senior Vice President level
or higher.



x)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



y)
“Initial Deferral Election” means a Participant’s valid election, made on an
Election Form, with respect to (i) the deferral of Salary, Director Fees, Bonus,
Base Guaranteed Payments, and/or other items of Compensation that the Committee
has approved for deferral to the Plan and/or (ii) the time and form of
distribution of Company Mandatory Contributions, in any case, submitted to the
Committee (or its designee) during such Participant’s Initial Election Period.



z)
“Initial Election Period” means, for each Eligible Service Provider, the period
ending thirty days after the date he or she is designated by the Committee, in
its sole discretion, as eligible to participate in any Company Account Plan. For
purposes of this Plan, (i) if an Eligible Service Provider first becomes
eligible to participate in any Company Account Plan, such Eligible Service
Provider’s thirty-day Initial Election Period shall commence on the first date
of eligibility under such other plan, and (ii) if such Eligible Service Provider
cannot or otherwise does not make an Initial Deferral Election under this Plan
by filing a valid Election Form with the Committee prior to the expiration of
such thirty-day period, then such Eligible Service Provider shall only be
permitted to make deferral elections under this Plan during Subsequent Election
Periods. For the avoidance of doubt, Election Forms filed during an Initial
Election Period (X) with respect to any Company Mandatory Contribution or
Compensation that does not constitute Performance-Based Compensation, on or
after the first day of the calendar year in which such amounts are earned, and
(Y) with respect to any Bonus that constitutes Performance-Based Compensation,
after the last date that is at least six months prior to the end of the
performance period in which such amounts are earned (June 30 for any
calendar-year performance period), in each case, shall only apply to amounts
earned after the date that such Election takes effect.



aa)
“Investment Alternative” means an investment alternative selected by the
Committee pursuant to Section 3.3(c) hereof.



bb)
“Participant” means any Eligible Service Provider who makes a valid Election in
accordance with Section 3.1 hereof, including any Eligible Service Provider who
elects not to defer any Compensation but is eligible to receive Company
Mandatory Contributions and/or Discretionary Contributions.



cc)
“Partner” means an individual who is a partner of the Partnership.



dd)
“Partnership” means Kilroy Realty, L.P.







4



--------------------------------------------------------------------------------




ee)
“Performance-Based Compensation” shall mean “performance-based compensation”
within the meaning of

Section 409A.



ff)
“Plan” shall mean the Kilroy Realty Corporation 2007 Deferred Compensation Plan
set forth herein, as may be amended from time to time.



gg)
“Plan Year” means the calendar year.



hh)
“Reallocation Form” means a form (which may be in paper or electronic format)
prescribed by the Committee and made available to Participants that Participants
may use to reallocate their Accounts amongst available Investment Alternatives
and/or to specify the allocation of future deferrals amongst available
Investment Alternatives.



ii)
“Retirement” shall mean a Participant’s Separation from Service following the
completion of at least ten years of employment or service as an Eligible Service
Provider with the Company, the Partnership or a Subsidiary and attainment of
fifty-five years of age.



jj)
“Salary” means an Employee Participant’s gross base salary paid by the Company

kk)
“Section 409A” shall have the meaning provided in Section 8.2 below.



ll)
“Separation from Service” means a “separation from service” from the Company
within the meaning of Section 409A.



mm)
“Specified Employee” shall mean each Participant in the Plan other than a
Participant who participates in the Plan only in the capacity as a Director.



nn)
“Specified Employee Payment Date” shall have the meaning provided in Section 6.2
below.



oo)
“Subaccount” shall mean any subaccount of an Account described in Section 4.1
below.



pp)
“Subsequent Election Period” means one or more periods after an Eligible Service
Provider’s Initial Election Period during which such Eligible Service Provider
may make a Subsequent Plan-Year Deferral Election, which period(s) shall begin
on a date specified by the Committee and shall end no later than (A) December
31st of the year preceding the year in which any Company Mandatory Contribution
or Compensation that does not constitute Performance-Based Compensation subject
to such election is earned, as applicable, and, (B) the date that is at least
six months before the end of the applicable performance period in which any
Bonus that constitutes Performance-Based Compensation subject to such election
is earned (June 30th for any calendar-year performance period).



qq)
“Subsequent Plan-Year Deferral Election” means a Participant’s valid election,
made on an Election Form, with respect to (i) the deferral of Salary, Director
Fees, Bonus, Base Guaranteed Payments, and/or other items of Compensation that
the Committee has approved for deferral to the Plan, and/or (ii) the time and
form of distribution of Company Mandatory Contributions, in any case, submitted
to the Committee (or its designee) during any Subsequent Election Period.

rr)
“Subsidiary” means a corporation, association or other business entity of which
50% or more of the total combined voting power of all classes of capital stock
is owned, directly or indirectly, by the Company or the Partnership, including
(i) any such Subsidiary owned by one or more Company or Partnership Subsidiaries
or by the Company or the Partnership together with one or more Company or
Partnership Subsidiaries, (ii) any partnership or limited liability company of
which 50% or more of the capital and profits interests are owned, directly or
indirectly, by the Company, the Partnership or by one or more Company or
Partnership Subsidiaries or by the Company or the Partnership together with one
or more Company or Partnership Subsidiaries, and (iii) any other entity not
described in clauses (i) or (ii) above of which 50% or more of the ownership and
the power, pursuant to a written contract or agreement, to direct the policies
and management or the financial and the other affairs thereof, are owned or
controlled by the Company, the Partnership, one or more other Company or
Partnership Subsidiaries or the Company or the Partnership together with one or
more Company or Partnership Subsidiaries.





5



--------------------------------------------------------------------------------




ss)
“Trust” shall mean a “rabbi trust” satisfying the model trust conditions
described in Treas. Rev. Proc. 92-64 and any subsequent Internal Revenue Service
guidance affecting the validity of such ruling.



tt)
“Unforeseeable Emergency” shall mean an “unforeseeable emergency” within the
meaning of Section 409A.



ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.1.
Eligibility. Employees and Directors and Partners shall be eligible to
participate in the Plan as of the date on which any such individual is
designated as an Eligible Service Provider by the Committee, subject to the
terms and conditions of the Plan, including without limitation, restrictions as
to the timing of Initial Deferral Elections. If a Participant receives a
distribution of any portion of such Participant’s Account pursuant to Section
6.1(f) hereof, such Participant shall cease to be an Eligible Service Provider
for purposes of making deferrals and eligibility for Company Mandatory
Contributions following such distribution unless and until re-designated by the
Committee as an Eligible Service Provider.



2.2.
Participation. An Eligible Service Provider shall become a Participant in the
Plan by submitting a valid Election to the Committee in accordance with Section
3.1 hereof.





ARTICLE III
DEFERRAL ELECTIONS; COMPANY CONTRIBUTIONS; INVESTMENT ELECTIONS


3.1.
Elections to Defer Compensation.



a)
Initial Deferral Election. Each Eligible Service Provider shall be permitted to
make an Initial Deferral Election during the Initial Election Period applicable
to such Eligible Service Provider by submitting to the Committee (or its
designee) an Election Form on or prior to the last day of such Eligible Service
Provider’s Initial Election Period. If an Eligible Service Provider’s Initial
Election Period expires prior to the time at which such individual becomes an
Eligible Service Provider under this Plan (whether due to prior eligibility
under a Company Account Plan or otherwise), then such individual shall not be
permitted to defer any Compensation or make an Election with respect to any
Company Mandatory Contributions under this Plan until the first Subsequent
Election Period occurring on or after the date on which such individual becomes
an Eligible Service Provider under this Plan (including any such Subsequent
Election Period that coincides with the period which would have constituted such
Eligible Service Provider’s Initial Deferral Period under this Plan, but for
such individual’s prior eligibility under a Company Account Plan). A
Participant’s Initial Deferral Election shall remain in effect with respect to
subsequent Plan-Year Compensation and Company Mandatory Contributions, unless
revoked in a writing submitted to the Committee (or its designee) by the
Participant or superseded by a Subsequent Plan-Year Deferral Election made in
accordance with Section 3.1(b) hereof, in either case, prior to such time as
deferral elections become irrevocable with respect to Compensation or Company
Mandatory Contributions earned in any such subsequent Plan Year.



b)
Subsequent Plan - Year Deferral Elections. Each Eligible Service Provider shall
be permitted to make a Subsequent Plan-Year Deferral Election in any Subsequent
Election Period during which such individual remains an Eligible Service
Provider by submitting to the Committee (or its designee) an Election Form on or
prior to the last day of the applicable Subsequent Election Period. Elections
contained in a Subsequent Plan-Year Deferral Election shall apply only to
Compensation and/or Company Mandatory Contributions earned after the Plan Year
in which such Subsequent Plan-Year Deferral Elections are made (or, with respect
to Bonuses that constitute Performance-Based Compensation, during the Plan Year
in which such Subsequent Plan-Year Deferral Elections are made, provided that
such Elections are made more than six months prior to the end of the applicable
performance period) and shall, in no event, modify the terms or conditions of
deferrals or the time or form of distributions subject to prior Elections that
have previously become irrevocable.



If an Eligible Service Provider’s Initial Election Period occurs, in part or in
whole, during any period which would constitute a Subsequent Election Period for
such Eligible Service Provider had it occurred after such Eligible Service
Provider’s Initial Election Period, then such Eligible Service Provider shall,
as determined in the sole discretion of the Committee, be permitted to make
either (i) a single Election with respect to amounts covered by both the Initial
and Subsequent Plan-Year Deferral Elections, or (ii) separate Initial and
Subsequent Plan-Year Deferral Elections with respect to amounts deferrable
and/or distributable under each such Election, in either case, by timely
submitting the appropriate Election Form(s) to the Committee (or its designee).


6



--------------------------------------------------------------------------------




c)
Re- Deferral Elections. Participants may re-defer amounts previously deferred
under an Initial or Subsequent Plan-Year Deferral Election by completing and
submitting to the Committee a new Election Form in accordance with any rules or
policies issued by the Committee with regard to such re-deferrals, provided,
however, that (i) such re-deferral elections may only be made prior to such time
as a Participant has a Separation from Service, (ii) any such re-deferral must
be made at least one year prior to the first date on which any amounts subject
to the re-deferral Election would otherwise be paid, absent such re-deferral,
(iii) such re-deferral election shall not take effect until at least 12 months
after the date on which the re-deferral election is made, (iv) the payment with
respect to which such re-deferral election is made must be deferred for an
additional period of not less than five years from the date such payment would
otherwise have been paid, and (v) any such re-deferral must be timely submitted
to the Committee (or its designee) on a form (which may be in paper or
electronic format) prescribed by the Committee.



d)
Election Forms. Participants shall effectuate Elections (and any re-deferral
Elections) by completing and submitting to the Committee (or its designee) a
deferral election form (which may be in paper or electronic format) prescribed
by the Committee (such form, an “Election Form”) in which Participants specify,
at a minimum:



(i)
subject to Section 3.1(f) hereof, the levels and types of Compensation to be
deferred under the Election;



(ii)
the allocation of deferred Compensation amongst one or more In-Service and/or
Retirement/Termination Accounts, as follows:



(A)
to the extent that the Participant elects to allocate deferred Compensation to
one or more In-Service Accounts, subject to Article VI below, the specified time
at which the amounts so allocated shall be paid (if lump-sum) or commence
payment (if installments), which in either case shall be no earlier than two
years after the start of the Plan Year in which the underlying Compensation is
earned, and the form (which shall be a lump sum unless the Participant elects to
receive payment in annual installments) in which the amounts so allocated shall
be paid which, in the case of installments, shall be no more than five annual
installments, provided, however, that all amounts allocated to an In-Service
Account shall be paid in the form of a lump sum if the balance of such account
(including any investment gains or losses credited thereto) is less than $25,000
at the time of the scheduled commencement of payments and provided further that
the Participant may have no more than three In-Service Accounts in effect at any
one time unless otherwise permitted by the Committee;



(B)
to the extent that the Participant elects to allocate deferred Compensation to
one or more Retirement/Termination Accounts, subject to Article VI below, the
form of payment applicable to amounts so allocated, which shall be a lump-sum
payment unless the participant elects to receive payment in up to fifteen annual
installments, provided, however, that all amounts allocated to a
Retirement/Termination Account shall be paid in a lump sum if the balance of
such account (including any investment gains or losses credited thereto) is less
than $25,000 at the time of the scheduled commencement of payments or if the
Participant’s Separation from Service does not qualify as a Retirement and
provided further that the Participant may have no more than two
Retirement/Termination Accounts in effect at any one time unless otherwise
permitted by the Committee; and



(iii)
the Retirement/Termination Account to which Company Mandatory Contributions
earned in the Plan Year(s) shall be allocated, provided, however, that if no
allocation is made such Company Mandatory Contributions (and any deferred
Compensation for which an allocation is not designated under subparagraph (ii)
above) shall be allocated to the Retirement/Termination Account first
established for the Participant on January 1, 2017 (or, if later, on the date
the Eligible Service Provider becomes a Participant) (the “Primary
Retirement/Termination Account”);



(iv)
subject to Article VI below, whether or not the Participant’s entire Account
balance (including any amounts subject to any Subsequent Plan-Year Deferral
Elections) and any gains or losses credited to such Account will be distributed
in connection with a Change of Control, provided, however, that (A) any
distribution pursuant to this Section 3.1(d)(iv) shall be in the form of a lump
sum, and (B) for the avoidance of doubt, such election must be made during the
Participant’s Initial Election Period and shall govern such Participant’s entire
Account and shall be irrevocable for the duration of such Participant’s
participation in the Plan, except as may otherwise be determined by the
Committee with respect to future deferrals; and





7



--------------------------------------------------------------------------------




(v)
subject to Section 3.3 hereof, the allocation amongst available Investment
Alternatives of each In-Service and Retirement/Termination Account in accordance
with the terms of the Plan.



e)
Priority of Distributions. Notwithstanding the elections made under paragraph
(d) above:



(i)
if a Change of Control occurs after the commencement of installments payments
from an In-Service Account or a Retirement/Termination Account and the
Participant has elected to receive a distribution upon a Change of Control, the
Participant’s entire remaining Account balance and any gains or losses credited
to such Account shall be distributed in a lump sum upon such Change of Control
in accordance with the distribution provisions contained in Section 6.1(e)
hereof;



(ii)
if a Participant dies or experiences a Disability at any time (including without
limitation, after the commencement of installment payments), the distribution
provisions contained in Section 6.1(d) hereof shall control distributions of
such Participant’s Account without regard to any applicable Elections; and



(iii)
Company Mandatory Contributions may only be distributed upon a Separation from
Service (including death or Retirement), a Disability, a Change of Control (if
so elected) or an Unforeseeable Emergency (in the discretion of the Committee).
If a Separation from Service constitutes a Retirement, payment shall be subject
to the distribution elections applicable to the Retirement/Termination Account
to which such contributions were allocated (and further subject to any
applicable provisions of this Section 3.1(e) by virtue of being allocated to the
applicable Retirement/Termination Account).



f)
Deferral Amounts. Elections to defer receipt of any Compensation must defer a
minimum of 5% of the gross amount of any such type of Compensation that is
earned during the Plan Year (or, if less, that is earned during the portion of
the Plan Year to which the Election applies). Participants may defer up to 100%
of any Bonuses or Director Fees earned, but may not defer more than 70% of other
items of Compensation. Participants may, but are not required to, defer either
or both of (i) Bonuses and/or (ii) non-Bonus Compensation. Company Mandatory
Contributions will be automatically made under the Plan for all Participants,
and will be governed by the Election Form applicable to such contributions
(subject to this Article III and Article VI below). Compensation deferred by
Participants under the Plan may only be deferred in increments of whole integral
percentage points. For the avoidance of doubt, Eligible Service Providers are
not required to defer any Compensation under the Plan, and do so solely at their
own election.



g)
Deferrals Irrevocable. Except as otherwise provided in Section 3.1(c), any
Election that has not been revoked in a writing submitted to the Committee on or
prior to the last day of the applicable Initial or Subsequent Election Period,
as applicable, shall be irrevocable with respect to all Compensation and/or
Company Mandatory Contributions deferred or distributable under such Election
(i) in the calendar year that such Election is made in the case of (A) any
Initial Deferral Election and (B) any Subsequent Plan-Year Deferral Election
applicable to a Bonus that constitutes Performance-Based Compensation earned in
the year that such Election is made, and (ii) in the calendar year immediately
following the year in which such Election is made in the case of any Subsequent
Plan-Year Deferral Election applicable to Company Mandatory Contributions or
Compensation that does not constitute Performance-Based Compensation, provided,
however, that any Initial Deferral Election which also serves as a Subsequent
Plan-Year Deferral Election shall become irrevocable with respect to Company
Mandatory Contributions or Compensation that does not constitute
Performance-Based Compensation earned during the immediately subsequent Plan
Year at the end of the applicable Subsequent Election Period. If an Eligible
Service Provider fails to make a timely Election for any reason, then the
Eligible Service Provider shall not be permitted to defer any Compensation or
make an Election with respect to the time and form of distribution of Company
Mandatory Contributions under the Plan until the next Subsequent Election Period
(unless a prior Election remains in effect with respect to such Participant’s
Compensation or Company Mandatory Contributions, in which case such prior
Election shall control).



h)
Deferral Effectiveness; Termination. Elections covering Company Mandatory
Contributions, and Compensation that does not constitute Performance-Based
Compensation shall be effective with respect to amounts earned during the first
pay period beginning after the end of the Initial or Subsequent Election Period
in which such Elections are made. Any existing Election that is not either
revoked in a writing submitted to the Committee (or its designee) or superseded
by a Subsequent Plan-Year Deferral Election, in either case, on or prior to the
last day of any Subsequent Election Period, shall be irrevocable with respect to
amounts earned during the deferral period covered by such Subsequent Election
Period.



8



--------------------------------------------------------------------------------






3.2.
Company Contributions.



a)
Company Mandatory Contributions. In respect of each semi-monthly pay period
through the end of which a Participant remains in the service of the Company,
the Partnership or a Subsidiary, the Company shall contribute to such
Participant’s Account an amount equal to ten percent (10 %) of such
Participant’s Salary (in the case of an Employee Participant) or Base Guaranteed
Payments (in the case of a Partner Participant), in each case as actually earned
by such Participant in such pay period, without regard to the amount of
Compensation, if any, that such Participant has elected to defer under the Plan
for such period (the “Company Mandatory Contributions”); provided, however,
Director Participants who are neither Employees nor Partners shall not be
eligible to receive any Company Mandatory Contributions, and Company Mandatory
Contributions for Director Participants who are also Employees or Partners shall
not be made with respect to Director Fees.



b)
Company Discretionary Contributions. The Committee may, in its sole discretion,
make additional contributions to Participant Accounts based on the performance
of the Participant, the performance of the Company (or any unit thereof) or any
other metric deemed appropriate by the Committee. If the Committee elects to
make any contributions to one or more Participant accounts pursuant to this
Section 3.2(b), such contributions (the “Discretionary Contributions”) shall be
subject to such terms and conditions, including without limitation any vesting
conditions, as shall be determined by the Committee. Terms and conditions
applicable to any Discretionary Contributions may, in the sole discretion of the
Committee, be contained in a separate award agreement between the Company and
the Participant receiving such Discretionary Contributions.



3.3.
Investment Elections.



a)
Initial Allocation. Each Participant shall designate in the applicable Election
Form filed with the Committee (or its designee) by such Participant, the initial
allocation of such Participant’s In-Service and/or Retirement/Termination
Accounts and any earnings on amounts allocated thereto amongst the Investment
Alternatives available under the Plan, which allocation shall be designated in
increments of whole integral percentage points. Different allocations may be
selected for each separate Account. Procedures for allocating Discretionary
Contributions amongst Investment Alternatives will be determined by the
Committee. If a Participant fails to elect Investment Alternatives under this
Section 3.3(a) with respect to some or all of such Participant’s Account balance
or fails to elect a new Investment Alternative following the elimination of an
Investment Alternative in which any portion of such Participant’s Account is
notionally invested (as provided under Section 3.3(c) below), such Participant
shall be deemed to have elected a notional investment in a money-market or
similar account selected by the Committee with respect to such amounts.

b)
Reallocation. Each Participant may reallocate such Participant’s Account
balances (including any earnings thereon) in whole integral percentage points
amongst the available Investment Alternatives, as often as daily, by submitting
a form (which may be in paper or electronic format) prescribed by the Committee
to the Committee (or its designee) indicating the extent to which such
reallocation applies to (i) any existing Account balances, and (ii) any future
Compensation deferrals, Company Mandatory Contributions and earnings on any of
the foregoing. Account reallocations made in accordance with this Section 3.3(b)
shall take effect on the first business day following the business day on which
a valid reallocation form is received by the Committee (or its designee), unless
received by the Committee after 1:00 p.m. (pst), in which case such
reallocations shall take effect on the second business day following the
business day on which a valid reallocation form is received by the Committee (or
its designee).

c)
Investment Alternatives. The Investment Alternatives amongst which Participants
shall be eligible to allocate and reallocate their Account balances, future
deferrals, Company Mandatory Contributions and earnings on any of the foregoing
shall be selected by the Committee. The Committee may from time to time change
the available Investment Alternatives, either by eliminating existing Investment
Alternatives, adding new Investment Alternatives, or both, provided, however,
that no such change of available Investment Alternatives shall be made with
retroactive effect. The Committee shall communicate any such changes in
available Investment Alternatives to Participants as soon as reasonably
practicable once known to the Committee.



d)
Notional Investments. Allocation of Participants’ Accounts amongst the
Investment Alternatives shall be for purposes of tracking notional gains and
losses on such amounts and shall create no obligation on the part of the
Company, any Trust (or trustee thereof) or any other party to make any actual
investments in such Investment Alternatives, whether in accordance with
Participant allocations or otherwise. The Company or the Trust (if any) may,
however, in its sole discretion, invest as it deems appropriate in one or more
of the Investment Alternatives.





9



--------------------------------------------------------------------------------




ARTICLE IV
ACCOUNTS


4.1.
Accounts. The Committee shall establish and maintain a hypothetical bookkeeping
account for each Participant for purposes of reflecting Compensation deferred by
such Participant, Company Mandatory Contributions and Discretionary
Contributions (if any) payable to such Participant and any notional gains or
losses on any of the foregoing generated by the Investment Alternatives in which
such bookkeeping account is notionally invested, as provided herein. The
Committee may, in its sole discretion, create one or more Subaccounts under any
Participant Account to reflect amounts which may be subject to different
distribution schedules or otherwise as necessary or convenient to the
administration of the Plan (such hypothetical accounts, together with any
Subaccounts thereunder, the “Accounts”). Except as expressly provided in Section
6.4 hereof (with regard to the Trust), neither the Plan nor any of the Accounts
established hereunder shall hold any actual investments, funds or assets or
shall give any Participant or Beneficiary any right, interest or claim in any
particular asset of the Company or any Trust, other than that of a general,
unsecured creditor.



4.2.
Crediting of Accounts. Each Participant’s Account shall be credited as follows:



a)
Compensation Deferrals. All Compensation properly deferred by Participants shall
be credited to the Participants’ respective Accounts as soon as administratively
practicable following such time or times as are determined by the Committee.



b)
Company Mandatory Contributions. All Company Mandatory Contributions shall be
credited to the applicable Participant’s Account as soon as administratively
practicable following such time or times as are determined by the Committee.



c)
Discretionary Contributions. Discretionary Contributions (if any) shall be
credited to the Participants’ respective Accounts at such time or times as are
determined by the Committee.



4.3.
Account Valuation; Statements. The Participants’ Accounts shall be valued
periodically, but no less often than monthly, taking into account any increase
or decrease in the value of the Investment Alternatives in which such Accounts
are notionally invested (the “Account Value”). No less frequently than
quarterly, statements of such Account valuations shall be made available to
Participants either electronically or in a paper format under procedures
established by the Committee (or its designee).



ARTICLE V
VESTING


5.1.
Compensation; Company Mandatory Contributions; Earnings. All Compensation
deferred by Participants under this Plan, all Company Mandatory Contributions
and any notional gains on each of the foregoing, shall be fully vested at all
times, except that all such amounts shall be subject to reduction resulting from
notional losses generated by Investment Alternatives in which such amounts are
notionally invested in accordance with Participant Elections.



5.2.
Discretionary Contributions. If the Company elects to make any Discretionary
Contributions to one or more Participant Accounts pursuant to this Plan, the
vesting terms of such Discretionary Contributions shall be determined by the
Committee and communicated to the affected Participant(s) at the time at which,
or as soon as practicable after, such Discretionary Contributions are made.



ARTICLE VI
DISTRIBUTIONS


6.1.
Distribution of Benefits. This Section 6.1 shall be applied in a manner
consistent with the provisions of Section 3.1(e) hereof.







10



--------------------------------------------------------------------------------




a)
In- Service Accounts.



(i)
Lump - Sum Distributions. If a Participant elects to have an In-Service Account
distributed in a single lump sum on a date specified in accordance with Section
3.1(d)(ii) hereof, the In-Service Account shall, subject to Sections 6.1(c),
6.1(d), 6.1(e), 6.1(f) and 6.2 hereof, be paid to the Participant in January of
the specified year based on the Account Value as of the most recent date prior
to such distribution on which such Account Value was determined in accordance
with Section 4.3 hereof.



(ii)
Installment Distributions. If a Participant elects to have an In-Service Account
distributed in annual installments on a date specified in accordance with
Section 3.1(d)(ii) hereof, payments from the In-Service Account shall, subject
to Sections 6.1(c), 6.1(d), 6.1(e), 6.1(f) and 6.2 hereof, begin in January of
the specified year and shall continue to be paid in January of each succeeding
year until fully paid in accordance with such Election (not to exceed a total of
five payments). On each such distribution date, the Participant shall receive a
portion of the Account Value multiplied by a fraction, the numerator of which
equals one and the denominator of which equals the number of installment
payments remaining, including the payment subject to such calculation. Each such
installment payment shall be calculated using the Account Value as of the most
recent date prior to such distribution on which such Account Value was
determined in accordance with Section 4.3 hereof.



(iii)
Separation from Service Prior to Scheduled Commencement Date. Notwithstanding
anything to the contrary in this paragraph (a) if a Participant has a Separation
from Service (A) that constitutes a Retirement and occurs prior to January 1 of
the year that payment(s) from an In-Service Account are scheduled to be made or
commence, or (B) before Retirement and before the balance of an In-Service
Account has been completely distributed, the balance of the Account shall be
distributed in a lump sum payment as soon as practicable after the Participant’s
Specified Employee Payment Date. For purposes of clarity, payments from an
In-Service Account shall continue as scheduled following a Participant’s
Separation from Service only if payments from the Account were scheduled to
commence on or before the date of Separation from Service and the Participant’s
Separation from Service qualifies as a Retirement. For purposes of this Section
6.1(a)(iii), the date a payment is scheduled to be made or commence shall be
determined without regard to any exercise of administrative discretion to make a
payment earlier or later than the scheduled date (as provided under Section
6.3).



b)
Retirement. If a Participant’s Separation from Service constitutes a Retirement,
each of such Participant’s Retirement/Termination Accounts shall be distributed
as elected (i) if in a lump-sum, on or as soon as practicable after the
applicable Specified Employee Payment Date, and (ii) if in installments, with
respect to the first installment on or as soon as practicable after the
applicable Specified Employee Payment Date and with respect to each subsequent
installment, during the January following the previous installment, in each
case, based on the Account Value most recently determined prior to such
distribution in accordance with Section 4.3 above. Installment payments made
pursuant to this Section 6.1(b) shall be calculated in accordance with the
principles contained in Section 6.1(a)(ii) hereof. For the avoidance of doubt,
if the Specified Employee Payment Date applicable to an installment Retirement
distribution falls during January, then only one distribution shall be made
during such January (and in no event prior to the applicable Specified Employee
Payment Date), and the remaining distributions shall be made each in succeeding
January, until all such installments have been paid in accordance with the
Participant’s Election.



c)
Separation from Service. Notwithstanding anything herein to the contrary, but
(i) consistent with Section 3.1(e) hereof, and (ii) subject to and except as
provided in Section 6.2 hereof, if a Participant experiences a Separation from
Service for reasons other than death or Retirement, all remaining balances in
such Participant’s Accounts shall be distributed in full in the form of a
lump-sum payment as soon as practicable after the applicable Specified Employee
Payment Date, based on the Account Value most recently determined prior to such
distribution in accordance with Section 4.3 above.



d)
Death; Disability. Notwithstanding anything herein to the contrary, if a
Participant dies or experiences a Disability prior to the full distribution of
such Participant’s Account, all remaining balances in such Participant’s
Accounts shall be distributed to the Participant’s designated Beneficiary or the
Participant, as applicable, in the form of a lump-sum payment as soon as
administratively practicable following such Participant’s death or Disability,
but in no event later than the month following the month in which such
Participant’s death or Disability occurs (unless delayed by legal process),
based on the Account Value most recently determined prior to such distribution
in accordance with Section 4.3 above.



11



--------------------------------------------------------------------------------






e)
Change of Control. Notwithstanding anything herein to the contrary, if a
Participant makes an Election to receive a distribution from such Participant’s
Account upon the occurrence of a Change of Control, then all remaining balances
in such Participant’s Accounts shall be distributed to the Participant upon, or
as soon as practicable after, the consummation of a Change of Control, based on
the Account Value most recently determined prior to such distribution in
accordance with Section 4.3 above.



f)
Unforeseeable Emergency. If a Participant experiences an Unforeseeable Emergency
either while actively employed or following Separation from Service but prior to
the complete distribution of the Participant’s Accounts under the Plan, the
Committee may, in its sole discretion, permit an early distribution of that
portion of such Participant’s Account reasonably necessary to satisfy the
emergency need giving rise to the Unforeseeable Emergency, including any taxes
or penalties reasonably anticipated to result from such distribution and taking
into consideration any funds that may become available as a result of the
termination of such Participant’s existing Election(s) in connection with such
distribution, as described below. If the Participant’s Account is comprised of
one or more Subaccounts, the Committee shall determine, in its sole discretion,
from which Subaccount such funds shall be distributed and may, in its
discretion, permit distributions of Company Mandatory Contributions or other
Company contributions. If a Participant takes a distribution pursuant to this
Section 6.1(f), such Participant’s existing deferral Election shall immediately
terminate with regard to Compensation not yet earned at the time of such
distribution and the Participant shall only be eligible to make future Elections
under the Plan as determined by the Committee, in its sole discretion and in
accordance with Section 409A.



6.2.
Specified Employees. Notwithstanding anything in this Plan or any Election Form
to the contrary, with respect to any Participant who is a Specified Employee at
the time of such Participant’s Separation from Service, as determined in the
sole discretion of the Committee, the distribution of such Participant’s Account
(and all Subaccounts) upon such Separation from Service shall be delayed until
the date which is six months and one day after the date on which such Separation
from Service occurs (such delayed payment date, the “Specified Employee Payment
Date”), provided, however, that to the extent that all or any portion of such
Participant’s Account would have been distributed during the six-month period
following such Separation from Service, whether in a lump sum or installments,
in either case, without regard to such Separation from Service, such amounts
shall continue be distributed in accordance with such schedule without regard to
this Section 6.2, and any remaining balance in such Participant’s Account shall
be distributed on the Specified Employee Payment Date.



6.3.
Administrative Discretion with Regard to Timing of Payments. Notwithstanding
anything to the contrary in this Article VI, the Committee may make a payment at
the time specified in the preceding Sections 6.1 and 6.2 or at a later date that
falls in the same calendar year as the specified time or, if later, by the 15th
day of the third calendar month following the time specified, provided the
Participant is not permitted, directly or indirectly, to designate the taxable
year in which payment will be made. To the extent the Committee exercises its
discretion hereunder, payment of the Account shall be based on the value of the
Account as of the date specified by the Committee, which shall be no earlier
than the end of the month preceding payment and shall be no later than the
Business Date preceding the date of payment.



6.4.
Trust. The Company may, in its sole discretion, establish a Trust for purposes
of allocating funds to satisfy the obligations arising under this Plan. The
rights of Participants and Beneficiaries (if any) with respect to any assets so
held in Trust (if any) shall be governed by the terms and conditions of the
document(s) creating such Trust.



ARTICLE VII
ADMINISTRATION


7.1.
Administration. This Plan shall be administered by the Board, which may, in its
sole discretion, subject to the express provisions of this Plan, delegate its
duties and responsibilities to a committee comprised of one or more members of
the Board and/or one or more employees of the Company, who shall serve at the
pleasure of the Board to administer the Plan, provided, however, that with
respect to any decision affecting a Director in such Director’s capacity as an
Eligible Service Provider or a Participant, the Plan shall be administered by
the entire Board (excluding such affected Director). The committee so delegated,
in turn, may delegate the administration of its duties to one or more
individuals or sub-committees. References to the Committee throughout this Plan
shall be understood to refer to the appropriate administrative body as provided
under this Section 7.1 (the “Committee”).







12



--------------------------------------------------------------------------------




7.2.
Committee Action. The Committee shall act at meetings by affirmative vote of a
majority of the members of the Committee. Any action permitted to be taken at a
meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant or an Eligible Service Provider. The
chairman, chairwoman or any other member or members of the Committee designated
by the chairman or chairwoman may execute any certificate or other written
direction on behalf of the Committee.



7.3.
Powers and Duties of the Committee. The Committee, on behalf of the Participants
and their Beneficiaries, shall administer the Plan in accordance with its terms,
and shall have all powers necessary to accomplish its purposes, including, but
not by way of limitation, the following:



a)
To designate individuals as Eligible Service Providers;



b)
To designate the commencement date of any Subsequent Election Periods;



c)
To select and modify Investment Alternatives in accordance with Section 3.3(d)
hereof;



d)
To determine the Initial Deferral Period applicable to any Eligible Service
Provider and to determine whether a leave of absence or other break in service
or change in role constitutes a Separation from Service or otherwise affects
eligibility under the Plan;



e)
To construe and interpret the terms and provisions of this Plan and to make all
factual determinations relevant to the Plan;



f)
To compute the amount and kind of benefits payable to Participants and
Beneficiaries;



g)
To maintain all records that may be necessary for the administration of the
Plan;



h)
To provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as required by law;



i)
To make and publish such rules, forms, policies and procedures for the
administration of the Plan as are not inconsistent with the terms hereof;



j)
To appoint one or more sub-committees or individuals to assist with the
administration of the Plan and to delegate to such sub- committee(s) or
individuals such powers and duties in connection with the administration of the
Plan as the Committee may from time to time prescribe;



k)
To direct and instruct the trustee of the Trust (if the Company establishes a
Trust), to the extent the Company is authorized or required to do so under the
Plan; and



l)
To take all actions set forth in this Plan document.



7.4.
Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which construction
and interpretation shall be final and binding on all parties, including but not
limited to the Company and all Participants and Beneficiaries.



7.5.
Compensation, Expenses and Indemnity.



a)
Compensation. The members of the Committee, including members of any
subcommittee and other individuals providing services in connection with the
administration of this Plan, shall serve without compensation for their services
hereunder.





13



--------------------------------------------------------------------------------




b)
Expenses. The Committee is authorized, at the expense of the Company, to employ
such legal, financial and tax counsel, as well as any other agents that it deems
advisable, to assist in the performance of its duties hereunder. Expenses and
fees incurred in connection with the administration of the Plan, including
without limitation the foregoing, shall be paid by the Company.



c)
Indemnification. To the greatest extent permitted by applicable law, the Company
shall indemnify and hold harmless the Committee and each member thereof, the
Board and any delegate of the Committee who is an Employee against any and all
expenses, liabilities and claims, including without limitation any legal fees to
defend against such liabilities and claims, in each case arising out of any such
individual’s discharge in good faith of responsibilities under or incident to
the Plan, but excluding any expenses and liabilities arising out of the willful
misconduct of any such individual. This indemnity shall be additional to and not
in limitation of any further indemnities that may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise.



7.6.
Disputes.



a)
Claimants. A person who believes that he or she is being denied a benefit to
which he or she is entitled under the Plan (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Committee,
setting forth such Claimant’s claim.



b)
Rendering and Notification of Decision. Upon receipt of a claim, the Committee
shall advise the Claimant that a reply will be forthcoming within ninety (90)
days (forty-five (45) days in the event a claim involves a disability benefit)
and shall, in fact, deliver such reply within such period. The Committee may,
however, at its sole discretion, extend the reply period for an additional
ninety (90) days (thirty (30) days in the event a claim involves a disability
benefit, with the possibility of a second thirty-day extension). If the claim is
denied in whole or in part, the Committee shall inform the Claimant in writing,
using language calculated to be understood by the Claimant, setting forth: (i)
the specific reason or reasons for such denial; (ii) the specific reference to
pertinent provisions of the Plan, any Election Form(s) or any other
documentation on which such denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect his or
her claim and an explanation why such material or such information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (v) the time limits for requesting a review
under Section 7.6(c) hereof.



c)
Within sixty (60) days after the receipt by the Claimant of the written
notification described in Section 7.6(b) hereof, the Claimant may make a request
in writing for review of the determination of the Committee. Such request must
be addressed to the Committee. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day-period, he or she
shall be barred and estopped from challenging the Committee’s determination.



d)
Within sixty (60) days after the Committee’s receipt of a request for review
(forty-five (45) days in the event the claim relates to a disability benefit),
the Committee shall review the request, taking into consideration all materials
presented by the Claimant. The Committee will inform the Claimant in writing, in
a manner calculated to be understood by the Claimant, of its decision setting
forth the specific reasons for the decision and containing specific references
to the pertinent provisions of the Plan on which the decision is based. If
special circumstances require that the sixty (60)-day (or forty-five (45) day)
time period be extended, the Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
(120) days (ninety (90) days in the event the claim relates to a disability
benefit) after receipt of the request for review.





14



--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS


8.1.
Unsecured General Creditors. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company or any Trust. Any and
all of the Company’s assets and the Trust assets (if any) which are attributable
to amounts paid into the Trust by the Company shall be, and remain, the general
unpledged, unrestricted assets of the Company, which shall be subject to the
claims of the Company’s general creditors. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay money in the future, and the rights of the Participants and Beneficiaries
shall be no greater than those of unsecured general creditors. It is the
intention of the Company that the Plan (and the Trust, if any) be unfunded for
purposes of the Code and for purposes of Title I of ERISA.



8.2.
Section 409A. To the extent applicable, the Plan, all Election Forms and all
other instruments evidencing amounts subject to the Plan shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation, any
such regulations or other guidance that may be issued after the Effective Date
(together, “Section 409A”). Notwithstanding any provision of the Plan, any
Election Form or any other instrument evidencing amounts subject to the Plan to
the contrary, if the Committee determines that any amounts subject to the Plan
may be or become subject to Section 409A, the Committee may adopt such
amendments to the Plan, any Election Form(s) and any other instruments relating
to the Plan, and/or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions as
the Committee determines are necessary or appropriate to (a) exempt such amounts
from Section 409A, or (b) comply with the requirements of Section 409A, in any
case, to preserve the intended tax treatment of the such amounts.



8.3.
Restriction Against Assignment. Except as otherwise provided herein or by law,
no right or interest of any Participant or Beneficiary under the Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Participant
or Beneficiary under the Plan shall be liable for, or subject to, any obligation
or liability of such Participant. When a payment is due under this Plan to a
Participant or Beneficiary who is unable to care for his or her affairs, payment
may be made directly to his or her legal guardian or personal representative.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



8.4.
Withholding. The Company shall have the authority and the right to deduct,
withhold or require a Participant or Beneficiary to remit to the Company an
amount sufficient to satisfy federal, state, local and foreign taxes (including
without limitation any income and employment tax obligations) required by law to
be withheld with respect to amounts payable under this Plan.



8.5.
Expenses. The expenses of administering the Plan shall be borne by the Company.



8.6.
Notices. Any notice required or permitted to be given hereunder to a Participant
or Beneficiary will be properly given if delivered or mailed, postage prepaid,
to the Participant or Beneficiary at his or her last post office address as
shown in the Company’s records. Any notice to the Committee or the Company shall
be properly given or filed upon receipt by the Committee or the Company at such
address as may be specified from time to time by the Committee. Each individual
entitled to a benefit under the Plan must file with the Company, in writing, his
or her post office address and each change of post office address which occurs
between the date of his or her Separation from Service and the date he or she
ceases to be a Participant. Any communication, statement or notice addressed to
such individual at his or her latest reported address will be binding upon such
individual for all purposes of the Plan.



8.7.
No Right to Continue Service. Nothing in the Plan, any Election Form or any
other instrument evidencing amounts subject to the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or services at any time, nor confer upon any Participant any right to
continue in the employ or service of the Company.



8.8.
Amendment, Suspension or Termination. The Board may amend, suspend or terminate
the Plan in whole or in part, at any time, except that no amendment, suspension
or termination shall have any retroactive effect to reduce any amounts allocated
to a Participant’s Account



15



--------------------------------------------------------------------------------






8.9.
Additional Board Authority. The Board may, in its sole discretion, with respect
to this Plan and all matters arising hereunder, take any action permitted under
Treas. Reg. 1.409A-3(j) or any successor provision thereto, as such provisions
may be amended from time to time, including without limitation, terminate or
liquidate the Plan, whether or not in connection with a Change of Control.



8.10.
Governing Law. This Plan shall be construed, governed and administered in
accordance with applicable provisions of the Code, ERISA and, to the extent not
preempted by applicable federal law, the laws of the State of Maryland, without
regard to any conflict of laws principles thereof.



8.11.
Release. Any payment to a Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims arising under, or with respect to, the Plan against the Committee and
the Company. The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release in a form
prescribed by the Committee.



8.12.
Captions. The captions contained in this Plan are for convenience only and shall
have no bearing on the meaning, construction or interpretation of the Plan’s
provisions.



8.13.
Validity. The invalidity or unenforceability of any provision of this Plan shall
not affect the validity or enforceability of any other provision of this Plan,
which shall remain in full force and effect.



IN WITNESS WHEREOF, Kilroy Realty Corporation has caused the amended and
restated Plan to be executed on the Effective Date.


 
 
 
 
 
 
 
 
 
 
Kilroy Realty Corporation
 
 
 
 
 
 
 
 
 
By:
 
/s/ Tyler H. Rose
 
 
 
 
 
 
Tyler H. Rose
Executive Vice President and
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph E. Magri
 
 
 
 
 
 
Joseph E. Magri
Senior Vice President and Corporate Counsel

 
 
 
 
 
 
 
 





16

